DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 07/27/2022 for application with case number 16/887,854 (filed on 05/29/2020), in which claims 1-16 were originally presented for examination.

Status of Claims
Claims 1-5 and 7-16 are currently amended. Claim 6 has been cancelled. Accordingly, Claims 1-5 and 7-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-135361, filed on 07/23/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/29/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 07/27/2022 have been fully considered and are addressed as follows:
Regarding Interview summary: Examiner refers to interview summary mailed on 07/27/2022 for any agreement made with the applicant during the interview.
Regarding the Specification Objections: The objection is withdrawn, as the amendments to Specification filed on 07/27/2022 have properly addressed the informalities recited in the Non-Final Office Action mailed on 05/25/2022.
Regarding the Claim Objections: Claim 14 objection is withdrawn, as the currently amended claim 14 filed on 07/27/2022 has properly addressed the claim informality objection recited in the Non-Final Office Action mailed on 05/25/2022. However, applicant’s amendment necessitated the new ground of Claim(s) Objection(s) presented below.
Regarding the claim rejections under 35 USC §101: The rejections of claims 1-5, 8 and 10-16, for being not directed to patent-eligible subject matter, are withdrawn, as the amended base claims 1, 11 and 14 filed on 07/27/2022 have overcome the rejection recited in the Non-Final Office Action mailed on 05/25/2022.
Regarding the claim rejections under 35 USC §102(a)(1) and 35 USC §103: Applicant’s arguments regarding the rejections of the claims 1-2, 4, 11-12 and 14-15 as being clearly anticipated by the prior art of Brey et al. (PG Pub. No. US 2013/0193753 A1)  have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“As discussed and agreed upon during the July 20, 2022 interview, Brey fails to disclose changing the parameter of the vehicle equipment in accordance with a determined result to change the parameter and continuing to operate the vehicle equipment using the changed parameter, …
Brey fails to disclose at least changing the parameter of the vehicle equipment in accordance with a determined result to change the parameter and continuing to operate the vehicle equipment using the changed parameter, when a first determination as to whether the battery state is in a state of discharge is negative and a second determination as to whether the vehicle is traveling is negative, as recited in independent claim 1 (and similarly claims 11 and 14)” 
(see Remarks pages 11-12; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended base claims 1, 11 and 14 apparently to overcome the current a rejections under §102(a)(1) and §103 as recited in the Non-Final Office Action mailed on 05/25/2022.  Although the examiner does not necessarily agree with the applicant arguments, and in the interest of concluding the prosecution, a new reference is introduced to teach some of the amended limitations as outlined in the prior art rejections below. Accordingly, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Objections
Claims 2 & 8 are objected to because of the following informalities:
Claim 2 recites “a service provided” in lines 3-4. It should be “the service provided” (see currently amended claims 12 & 15). 
Claim 8 recites “as to whether or power” in line 5. It should be “as to whether . 
Appropriate correction is required.





Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-5 and 7-16 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2013/0193753 A1 by Brey (hereinafter “Brey”) in view of PG Pub. No. US 2014/0274223 A1 to Kleve et al. (hereinafter “Kleve”)

As per claim 1, Brey teaches a vehicle equipment control device (Brey, in Fig. 1, Fig. 3 [both Fig(s). reproduced Here for convenience] & ¶¶[0004]-[0006], discloses an apparatus for controlling power consumption in a vehicle equipped with several electrically-powered devices [i.e., vehicle equipment], and a method of controlling or reducing power consumption in a vehicle) comprising:
a memory (Brey, in Fig. 2 [reproduced here for convenience] “Program Memory” (204) & ¶[0026], discloses the apparatus of FIG. 2 comprising a processor or CPU 202 coupled to a conventional program memory device 204); and
a processor (Brey, in Fig. 2 “CPU” (202) & ¶[0026], discloses the apparatus of FIG. 2 is comprised of a processor or CPU 202 coupled to a conventional program memory device 204) configured to:

    PNG
    media_image1.png
    390
    687
    media_image1.png
    Greyscale

Brey’s Fig. 2

determine whether a state of a vehicle will transition to another state (Brey, in Fig. 3 [reproduced here for convenience] “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 to determine whether the vehicle is "on" or "off."), the vehicle being equipped with a vehicle equipment having a function including providing a service to a user and relating to at least one of a communication and processing by the processor (Brey, in Fig. 1 [reproduced here for convenience], Fig. 3 & ¶¶[0022]-[0035], discloses as FIG. 1 is drawn, the electrical devices 126 [i.e., vehicle equipment] that are electrically attached to the power distribution bus 140 are controllable by the power distribution switch 106, the power consumption monitor 104 and the telematics communications device 108. They include an electrically-powered or a conventional, engine-powered, belt-driven air conditioning system 142, an electric vehicle compartment heater 144, electric door locks 146, headlamp intensity or operability 148, the enablement or disablement of electrical accessories such as power seats 150, an audio system or even the electronic control unit "ECU" 154 of the engine. One or more devices 126 continue to draw energy from a vehicle battery);

    PNG
    media_image2.png
    753
    937
    media_image2.png
    Greyscale

Brey’s Fig. 1

Response to determining that the state of the vehicle will transition, acquire at least one of a communication amount or a processing amount by the processor that will be required by the vehicle equipment after the state of the vehicle has transitioned to another state (Brey, in Fig. 3 “Measure Current Drain Of E-Loads” (304) & ¶¶[0026]-[0035], discloses that when the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or processing amount the processor that will be required by the vehicle equipment] that are drawing current from the battery);
               
    PNG
    media_image3.png
    800
    561
    media_image3.png
    Greyscale

Brey’s Fig. 3

based at least partially on a battery state of the vehicle (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), determine whether to change a parameter of the vehicle equipment, which relates to at least one of the communication and the processing by the processor so that the vehicle equipment achieves  at least one of the acquired communication amount and the acquired processing amount when operating after the parameter is changed (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses that the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]); and
change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) in accordance with a determined result to change the parameter and (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]) and a second determination as to whether the vehicle is traveling is negative (Brey, in Fig. 3 “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 determining whether the vehicle is "on" or "off.". When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, and Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).
While Brey discloses to minimize the current drawn from the vehicle battery over time to thereby maximize the time that the telematics communications device can continue to be operated without jeopardizing the ability of the car to be restarted, Brey does not explicitly disclose to continue operating the vehicle equipment using the changed parameter.
Kleve teaches, in Fig(s). 3A-B & ¶¶5-6 that is was old and well known at the time of filing in the art of battery-powered vehicles, continue operating the vehicle equipment using the changed parameter (Kleve, in Fig(s). 3A-B & ¶¶5-6, discloses the generating of a signal to activate a low power mode [i.e., changed parameter] in the cellular communication module [i.e., vehicle equipment], wherein the low power mode allows the cellular communication module to maintain a registered cellular connection [i.e., continue operating] with the cellular communication network).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Brey in view of Kleve, as both inventions are directed to the same field of endeavor - battery-powered vehicles and the combination would provide for preserving battery life while providing certain functionality to the cellular communication equipment to maximize the time that the vehicle telematics communications equipment can be operated without jeopardizing the ability of the car to be restarted (see at least  Kleve’s ¶45).

As per claim 2, Brey as modified by Kleve teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine that the state of the vehicle will transition to another state when at least one of a traveling state of the vehicle or a service provided by the vehicle equipment has changed (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses in step 302 determining whether the vehicle is "on" or "off.", and When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 [i.e., vehicle equipment] on the battery 120 at step 304 . The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery).

As per claim 3, Brey as modified by Kleve teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Brey further teaches wherein: 
the memory is configured to store first information that defines at least one of a communication amount or a processing amount for each respective traveling state of the vehicle, and second information that defines at least one of a communication amount or a processing amount for each respective service provided by the vehicle equipment (Brey, in Fig(s). 1-3 & ¶¶[0023]-[0035], discloses the power consumption controller 102 detects when the vehicle is off [i.e., traveling state of the vehicle] by virtue of switch 134, evaluates the battery capacity [i.e., first information], the current draw of each of the electrical devices 126 [i.e., second information], calculates the time remaining at the current rate of usage [i.e., calculation amount for each respective traveling state of the vehicle]. The default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. The apparatus can use some or all of the gathered data, including a projected future temperature profile, to make calculations that predict remaining battery life, and communicate the predicted hours, minutes, days or weeks of charge left in the battery based on existing power consumption); and
the processor is configured to acquire at least one of the required communication amount or the required processing amount by  (Brey, in Fig. 3 & ¶¶[0026]-[0035], discloses the default ordering of electrical device shut-down or disablement is preferably an ordering of that is determined by an expected power requirement of the battery, such as the amount of power that will be required by the battery in order to start the vehicle, at some future date and time specified by the user or programmed by default. The anticipated power requirements are preferably determined by conditions or events that affect every battery's ability to start an engine. Those conditions are the ambient temperature, how long the battery has been in an off state or its elapsed time in the off state, the battery's age, its initial charge level and a history of the battery's requirements, i.e., a history of how much power is required to start an engine which will be affected by a variety of engine characteristics. When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 on the battery 120 at step 304. The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery). Brey is silent on that the required amount is calculated by multiplying.
It would have been obvious to one of ordinary skill in the art at the time of invention to use known type of calculations with Brey’s disclosed gathered data since calculating required amount by multiplying gathered data presenting the traveling state of the vehicle and each service provided by the vehicle equipment (i.e. first and second information, respectively) is known in the art for predicting the remaining vehicle battery life and would have been well within the scope of invention to incorporate as a substitute.

As per claim 4, Brey as modified by Kleve teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine whether to change the parameter of the vehicle equipment based on the battery state of the vehicle,  a traveling state of the vehicle, and whether power consumption of the vehicle equipment is estimated to decrease due to changing the parameter of the vehicle equipment (Brey, in Fig. 3 & ¶¶[0026]-[0051], discloses when the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, the method 300 first determines the current drain of the various electrical loads 126 on the battery 120 at step 304. As stated above, the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]. The apparatus can use some or all of the gathered data to make calculations that predict remaining battery life, and communicate the predicted hours, minutes, days or weeks of charge left in the battery based on existing power consumption. The method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).

As per claim 5, Brey as modified by Kleve teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine not to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) when the first determination as to whether the battery state is the state of discharge is negative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), and the second determination as to whether the vehicle is traveling is affirmative (Brey, in Fig. 3 “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 determining  whether the vehicle is "on" or "off.". When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, and Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], further discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine changing the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition when the battery capacity has been depleted to a point where it might be unable to start the vehicle. 

As per claim 6, Canceled 

As per claim 7, Brey as modified by Kleve teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) when the first determination as to whether the battery state is the state of discharge is affirmative (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and a third determination as to whether power consumption of the vehicle equipment is estimated to decrease due to changing the parameter of the vehicle equipment is affirmative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine changing the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition when the battery capacity has been depleted to a point where it might be unable to start the vehicle. 

As per claim 8, Brey as modified by Kleve teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to determine not to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) when the first determination as to whether the battery state is the state of discharge is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), a third determination as to whether  [[or]] power consumption of the vehicle equipment is estimated to decrease due to changing the parameter of the vehicle equipment is negative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and a fourth determination as to whether a remaining amount of the battery is equal to or higher than a predetermined value is negative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine not to change the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted.

As per claim 9, Brey as modified by Kleve teaches the vehicle equipment control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Brey further teaches wherein the processor is configured to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) when the first determination as to whether the battery state is the state of discharge is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), a third determination as to whether power consumption of the vehicle equipment is estimated to decrease due to changing the parameter of the vehicle equipment is negative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and a fourth determination as to whether a remaining amount of the battery is equal to or higher than a predetermined value is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine changing the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation and vehicle is on or off condition when the battery capacity has been depleted to a point where it might be unable to start the vehicle. 

As per claim 10, Brey as modified by Kleve teaches the vehicle equipment control device of claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Brey further teaches wherein the processor is configured to determine not to change the parameter of the vehicle equipment (Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]) when  the first determination is affirmative (Brey, in Fig. 3 “Measure Battery And Hours Remaining” (306) & ¶¶[0026]-[0035], discloses the battery condition is evaluated [i.e., battery state of the vehicle] to determine how long it can last under various conditions. In FIG. 3 this determination or measurement occurs at step 306 but those of ordinary skill of the art will recognize that the evaluation of the battery capacity before or after the evaluation of the current drain is a design choice. The apparatus for controlling power consumption is configured to monitor all devices [implies acquire at least a communication amount or a calculation amount which will be required by the vehicle equipment] that are drawing current from the battery. It also has the ability to monitor the current environmental condition of the battery [i.e., battery state of the vehicle]), a fifth determination as to whether the vehicle is moving is affirmative (Brey, in Fig. 3 “Vehicle OFF?” (302) & ¶¶[0026]-[0035], discloses in step 302 determines whether the vehicle is "on" or "off.". When the vehicle is shut off or determined to be in an off condition and one or more devices 126 continue to draw energy from a vehicle battery, and Brey, in Fig. 3 “Execute Default Power Down Sequence” (320) & ¶[0051], further discloses the method executes a default power down sequence at step 320. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device [i.e., change a parameter of the vehicle equipment] when the battery capacity has been depleted to a point where it might be unable to start the vehicle [i.e., based at least partially on a battery state of the vehicle]), and a sixth determination as to whether a time required for the change of the parameter of the vehicle equipment is less than a predetermined time is negative (Brey, in Fig. 3 “ Execute Default Power Down Sequence” (320) & ¶[0051], discloses the method executes a default power down sequence at step 320 [implies time required for the change of the parameter of the vehicle equipment]. The default power down sequence 320 is preferably specified to minimize the current drawn from the battery over time and to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. In one embodiment, the power down sequence even turns off the telematics communications device when the battery capacity has been depleted to a point where it might be unable to start the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of invention to determine not to change the parameter of the vehicle equipment based on Brey’s disclosed battery capacity evaluation, vehicle is on or off condition, and default power down sequence that is preferably specified to minimize the current drawn from the battery over time to thereby maximize the time that the telematics communications device can be operated without jeopardizing the ability of the car to be restarted. 
Although Brey discloses that vehicle equipment default power down sequence implicitly requires a predetermine time for changing of the parameter of the vehicle equipment, Brey does not explicitly recite a time required for the change of the parameter of the vehicle equipment.
Kleve teaches, in Fig(s). 3A-B & ¶¶44-50 that is was old and well known at the time of filing in the art of battery-powered vehicles, whether a time required for the change of the parameter of the vehicle equipment is less than a predetermined time (see Kleve Fig(s). 3A-B [reproduced here for convenience] & ¶¶44-55, enter the low power mode stage after the 30 minutes elapsed. Kleve further discloses that Although FIG. 3A utilizes a threshold time of 60 days to remain in the low-power mode, any time period may suffice).

    PNG
    media_image4.png
    377
    970
    media_image4.png
    Greyscale

Kleve’s Fig(s) 3-A-B

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Brey in view of Kleve, as both inventions are directed to the same field of endeavor - battery-powered vehicles and the combination would provide for preserving battery life while providing certain functionality to the cellular communication equipment to maximize the time that the vehicle telematics communications equipment can be operated without jeopardizing the ability of the car to be restarted (see at least  Kleve’s ¶45).


Regarding claims 11-13 and 14-16, the claims are directed towards a method, and a program, respectively, that would be performed by the vehicle equipment control device as configured in claims 1-10. The cited portions of Brey and Kleve used in the rejections of claims 1-10 teach the operation of the control device to perform the method, and/ or the program of claims 11-13 and 14-16, respectively. Therefore, claims 11-16 are rejected under the same rationales used in the rejections of claims 1-10 as outlined above.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661